

117 HR 2896 IH: Kids Eat Local Act
U.S. House of Representatives
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2896IN THE HOUSE OF REPRESENTATIVESApril 28, 2021Ms. Pingree (for herself, Mr. Fortenberry, Ms. Adams, and Mr. Harder of California) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Richard B. Russell National School Lunch Act to allow certain institutions to use geographic preference for procurement of certain foods, and for other purposes.1.Short titleThis Act may be cited as the Kids Eat Local Act. 2.Geographic preference and identification for school foodParagraph (3) of section 9(j) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(j)) is amended to read as follows: (3)allow institutions receiving funds under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), including the Department of Defense Fresh Fruit and Vegetable Program—(A)to use a geographic preference for the procurement of unprocessed agricultural products, both locally grown and locally raised; or(B)to use locally grown, locally raised, or locally caught as a product specification..